  Case: 1:17-md-02804-DAP Doc #: 2870 Filed: 10/22/19 1 of 2. PageID #: 428900




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION                   )   MDL 2804
 OPIATE LITIGATION                              )
                                                )   Case No. 1:17-md-2804
 THIS DOCUMENT RELATES TO:                      )
                                                )   Judge Dan Aaron Polster
 Track One Cases                                )
                                                )   HOUSEKEEPING ORDER
                                                )



       The Track One trial, scheduled to begin on October 21, 2019, was settled and the claims

dismissed or severed. See Doc. #: 2868. As a result, the currently pending Track One trial motions

listed below are DENIED AS MOOT.

       •   Cardinal Health, Inc.’s Motion for Pro Rata Trial Time Apportionment (Doc. #: 2766)
       •   Non-Party David Gustin’s Motion to Quash Subpoena (Doc. #: 2795)
       •   Certain Defendants’ Motion to Overrule Plaintiffs’ Procedural Objection to Testimony
           from Their Own Expert Witnesses (Doc. #: 2797)
       •   Cardinal Health’s Motion to Quash Trial Subpoena to Jennifer Norris, Esq.
           (Doc. #: 2807)
       •   Defendants’ Motion to Preclude Attorneys and Witnesses’ Extrajudicial Statements
           (Doc. #: 2812)
       •   Motion of Non-Party Paul Andrew Pyfer Objecting to Plaintiffs’ Listing of Pyfer as a
           Live Stream Witness (Doc. #: 2822)
       •   Defendants’ Motion to Postpone Trial Due to Eve-of-Trial Prejudicial Publicity
           (Doc. #: 2832)
       •   Motion to Quash Trial Subpoena to Walgreens Employee Deborah Bish (Doc. #: 2835)
       •   Non-Party Motion to Quash Trial Subpoena of Kenneth Mills (Doc. #: 2850)
       •   Motion for Reconsideration of the Court’s Ruling on Distributor Motion In Limine No.
           3 and McKesson Motion In Limine No. 2 (Doc. #: 2852)
 Case: 1:17-md-02804-DAP Doc #: 2870 Filed: 10/22/19 2 of 2. PageID #: 428901



      •   Defendants’ Motion In Limine to Preclude Certain Prejudicial Statements and
          Testimony (Doc. #: 2857)
      Accordingly, in lieu of the settlement agreement reached by the parties, these motions are

DENIED AS MOOT.

      Similarly, the Parties to the Track One trial have also filed the following objections:

      •   Objection to Order Regarding Adjudication of Plaintiffs’ Public Nuisance Claims
          (Doc. #: 2791)
      •   Distributor Defendants’ Objection to October 13, 2019 Discovery Ruling Permitting
          New Expert Opinions Incorrectly Labeled as “Errata” (Doc. #: 2820)
      •   Plaintiffs’ Objection to Special Master’s October 15, 2019 Ruling Permitting
          Defendants to Designate Certain Pharmacists As Trial Witnesses (Doc. #: 2845)
      •   Defendants’ Objection to Preliminary Jury Charge (Doc. #: 2861)
      •   Various Party objections to witness and exhibit lists (passim.)
      Accordingly, in lieu of the settlement agreement reached by the Parties, the various

objections listed above are now MOOT.

             IT IS SO ORDERED.




                                                /s/ Dan Aaron Polster October 22, 2019
                                                DAN AARON POLSTER
                                                UNITED STATES DISTRICT JUDGE




                                                2
